By the bill filed herein a wife seeks to recover damages from her husband for personal injuries sustained by her through the negligence of her husband in the operation of his automobile. Defendant has appropriately moved to strike out the bill. The motion will be granted.
Neither at law nor in equity can an action be maintained by a wife against her husband for personal injuries. In equity a bill filed by a wife against her husband may be maintained for the protection or restoration of her separate estate, but aside from certain relief in matrimonial causes, based on fraud or want of assent in the matrimonial contract, neither in England nor in this country, except by statute, has the right of a married woman to maintain an action *Page 26 
against her husband, either at law or in equity, been extended to the protection of personal as distinguished from property rights.
As to our Married Woman's act, it is sufficient to say that in the absence of a clear manifestation of legislative intent to effect so radical a change in our long established rules in this respect, that legislative purpose should not be declared by implication. But even if deemed changed by implication, the right of action for unliquidated damages would necessarily be pursued in the courts of law.